Citation Nr: 1434728	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  14-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to March 1946.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.  

Concerning the Veteran's psychiatric claim, the Board notes the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In this case, the Veteran's claim for an acquired psychiatric disorder (originally claimed as PTSD by the Veteran) has been expanded to encompass all acquired psychiatric disorders, pursuant to Clemons.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.  

2.  The Veteran has currently diagnosed PTSD and major depressive disorder.  

3.  The Veteran has verified stressors that are consistent with the places, types, and circumstances of service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, specifically claimed as PTSD, resulting from stressful traumatic experiences while serving on board USS Conklin (DE-439), which performed anti-submarine operations in the Pacific during World War II.  He specifically recalled engaging with enemy Japanese submarines, where he witnessed dead bodies and debris floating to the surface.  He also recalled an incident in 1945 where the ship was severely damaged in a typhoon, leading to the deaths of a number of his shipmates.  

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the Veteran's present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Establishing entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  However, if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(f) (2013).  

Moreover, if a stressor claimed by a veteran is related to a fear of hostile military or terrorist activity that is consistent with the places, types, and circumstances of a veteran's service, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD that is related to the claimed stressor, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (July 12, 2010)).  

As an initial matter, the Veteran's DD-214 reflects that the Veteran was a sonarman on board USS Conklin during World War II, and historical records confirm that USS Conklin was involved in the incidents reported in his stressor statements.  Given the wartime record of USS Conklin, the Board concludes that the Veteran engaged in combat with the enemy while in service for purposes of 38 U.S.C.A. § 1154(b).   

The evidence also reflects that the Veteran has a currently diagnosed acquired psychiatric disorder, to include PTSD and major depressive disorder.  Specifically, a 1951 hospital discharge report reflects that the Veteran reported being disturbed, being restless, and having insomnia.  He was diagnosed with chronic anxiety reaction with obsessive compulsive and schizoid features with acute exacerbations related to panic states, psychosexual problems and depressions.  Post-service VA treatment records from August 2009 also indicate diagnoses of depression and bipolar disorder, and medical evaluations from a September 2009, February 2010, April 2010 and January 2012 all include diagnosis of PTSD.  

The Board notes that the Veteran's two VA examinations did not agree with these evaluations.  Specifically, in a February 2010 VA PTSD examination report, the examiner stated she could not find evidence of current PTSD symptoms causing clinically significant impairment in functioning.  Rather, the examiner diagnosed the Veteran with recurrent major depressive disorder, in remission and mild current stressors.  In the Veteran's more recent September 2013 VA examination, the examiner reported that the stressors were related to the Veteran's fear of hostile military or terrorist activity and were adequate to support a diagnosis of PTSD.  However, the examiner stated she was unable to elicit any current persistent distressing symptoms of PTSD and thus a PTSD diagnosis could not be made.  

Nevertheless, despite the VA examination reports failing to diagnose PTSD, the Board finds that the evidence is in equipoise that the Veteran has a valid diagnosis of PTSD that can be related to his war time experiences.  Moreover, although he has been diagnosed with other psychiatric disorders during the course of the appeal, the grant of service connection is directed toward the Veteran's observed symptoms.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that an acquired psychiatric disorder, to include PTSD, depression and anxiety, are related to service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is granted.  




____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


